United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1820
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                             Brandon Charles Martin,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Arkansas - Central
                                  ____________

                           Submitted: October 26, 2022
                            Filed: November 2, 2022
                                 [Unpublished]
                                 ____________

Before COLLOTON, KELLY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Brandon Martin appeals after he pleaded guilty to a firearm offense and the
district court1 sentenced him to 188 months in prison. His counsel has moved to

      1
       The Honorable Lee Philip Rudofsky, United States District Judge for the
Eastern District of Arkansas.
withdraw, and filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing
that the district court erred by denying Martin’s motion to suppress. Martin has filed
a pro se brief challenging his designation as an armed career criminal, and has moved
for new counsel on appeal.

       We conclude that the district court did not err in denying the motion to
suppress. We agree that Arkansas Code § 27-51-302(1) is ambiguous, and that the
officer’s belief that the statute was violated when Martin’s car touched the fog line
was objectively reasonable. See Heien v. North Carolina, 574 U.S. 54, 65-67 (2014);
United States v. Washington, 455 F.3d 824, 826-28 (8th Cir. 2006).

       As to Martin’s pro se argument, we conclude that the district court did not err
in concluding that Martin’s robbery and second-degree battery convictions qualified
as predicate offenses under the Armed Career Criminal Act. The robbery conviction
qualified even though Martin did not receive criminal history points for the
conviction, see 18 U.S.C. § 924(e)(1); USSG § 4B1.4, comment. (n.1); United States
v. Smith, 928 F.3d 714, 717 (8th Cir. 2019), and the battery conviction under
Arkansas Code § 5-13-202(a)(1) qualified as a violent felony, see United States v.
Yackel, 990 F.3d 1132, 1135 (8th Cir. 2021); United States v. Garcia, 946 F.3d 413,
417-18 (8th Cir. 2019).

      Accordingly, we grant counsel’s motion to withdraw, we deny Martin’s motion
for new counsel, and we affirm.
                      ______________________________




                                         -2-